 



Exhibit 10.01
SYMANTEC CORPORATION
0.75% Convertible Senior Notes Due 2011
1.00% Convertible Senior Notes Due 2013
Purchase Agreement
June 12, 2006
Citigroup Global Markets Inc.
Morgan Stanley & Co. Incorporated
UBS Securities LLC
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          Symantec Corporation, a corporation organized under the laws of
Delaware (the “Company”), proposes to sell to the several parties named in
Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, 0.75% Convertible Senior Notes
due 2011 and 1.00% Convertible Senior Notes due 2013 (collectively, the
“Notes”), of the Company (such Notes to be sold by the Company, collectively,
the “Firm Securities”) in the principal amounts identified on Schedule 1 hereto.
The Company also proposes to grant to the Initial Purchasers an option to
purchase up to an additional principal amount of securities set forth in
Schedule 1 to cover over-allotments, if any (the “Option Securities” and,
together with the Firm Securities, the “Securities”). The Securities are
convertible into shares of Common Stock, par value $0.01 per share (the “Common
Stock”), of the Company at the initial conversion rates set forth in the Final
Memorandum (as defined below). The Securities are to be issued under separate
indentures (collectively, the “Indentures”), each dated as of June 16, 2006,
between the Company and U.S. Bank National Association, as trustee (“Trustee”).
The Securities will have the benefit of a registration rights agreement (the
“Registration Rights Agreement”) to be dated as of the Closing Date (as defined
below), between the Company and the Initial Purchasers, pursuant to which the
Company will agree to register the Securities under the Act subject to the terms
and conditions therein specified. To the extent there are no additional parties
listed on Schedule I other than you, the term Representatives as used herein
shall mean you as the Initial Purchasers, and the terms Representatives and
Initial Purchasers shall mean either the singular or plural as the context
requires. The use of the neuter in this Agreement shall include the feminine and
masculine wherever appropriate. Certain terms used herein are defined in
Section 22 hereof.

1



--------------------------------------------------------------------------------



 



          The sale of the Securities to the Initial Purchasers will be made
without registration of the Securities under the Act in reliance upon exemptions
from the registration requirements of the Act.
          In connection with the sale of the Securities, the Company has
prepared a preliminary offering memorandum, dated June 12, 2006 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated June 12, 2006 (as amended or supplemented
at the Execution Time, including any and all exhibits thereto and any
information incorporated by reference therein, the “Final Memorandum”). Each of
the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company and the Securities. The Company hereby
confirms that it has authorized the use of the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum, and any amendment or supplement
thereto, in connection with the offer and sale of the Securities by the Initial
Purchasers. Unless stated to the contrary, any references herein to the terms
“amend”, “amendment” or “supplement” with respect to the Disclosure Package, the
Preliminary Memorandum and the Final Memorandum shall be deemed to refer to and
include any information filed under the Exchange Act subsequent to the Execution
Time that is incorporated by reference therein.
          1. Representations and Warranties.
          (a) The Company represents and warrants to and agrees with each
Initial Purchaser as set forth below in this Section 1.
     (i) Each document filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Preliminary Memorandum or the Final Memorandum
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder. The
Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Final Memorandum did not at the Execution Time,
and will not on the Closing Date (and, if the Option Securities are purchased,
on the settlement date for the Option Securities), (and any amendment or
supplement thereto will not at the date thereof, on the Closing Date and on the
settlement date for the Option Securities, if any) contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representatives specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

2



--------------------------------------------------------------------------------



 



     (ii) The Disclosure Package did not, as of the Execution Time, and at all
times through the Closing Date will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 8(b) hereof.
     (iii) None of the Company, its Affiliates, or any person acting on its or
their behalf has, directly or indirectly, made offers or sales of any security,
or solicited offers to buy, any security under circumstances that would require
the registration of the Securities or the Common Stock issuable upon conversion
thereof under the Act.
     (iv) None of the Company, its Affiliates, or any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Securities.
     (v) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
     (vi) Subject to the accuracy of the Initial Purchasers’ representations and
warranties set forth in Section 4 hereof and compliance by the Initial
Purchasers with agreements set forth in Section 4 hereof, no registration under
the Act of the Securities is required for the offer and sale of the Securities
to or by the Initial Purchasers in the manner contemplated herein and in the
Preliminary Memorandum, the Disclosure Package and the Final Memorandum.
     (vii) The Company is not, and after giving effect to the offer and sale of
the Securities and the application of the proceeds thereof as described in the
Preliminary Memorandum, the Disclosure Package and the Final Memorandum will not
be, required to register as an “investment company” as defined in the Investment
Company Act, without taking account of any exemption arising out of the number
of holders of the Company’s securities.
     (viii) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.
     (ix) Reserved.
     (x) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase the Securities (except as
contemplated in this Agreement).

3



--------------------------------------------------------------------------------



 



     (xi) The Company has not taken, directly or indirectly, any action designed
to or that has constituted or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
     (xii) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Preliminary
Memorandum, the Disclosure Package and the Final Memorandum, and is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction that requires such qualification, except for such
jurisdictions where the failure to be in good standing, have such corporate
power or authority, or to so qualify would not, individually or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business (a “Material Adverse Effect”); and each of the
significant subsidiaries (as identified in paragraph (xxxviii) below) has been
duly incorporated or formed and is validly existing as a corporation or limited
liability company in good standing under the laws of the jurisdiction in which
it is chartered, organized or formed, except where the failure to be so
organized, qualified or in good standing would not, individually or in the
aggregate, have a Material Adverse Effect.
     (xiii) All the outstanding shares of capital stock of each significant
subsidiary have been duly authorized and validly issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Preliminary Memorandum,
the Disclosure Package and the Final Memorandum, all outstanding shares of
capital stock of the significant subsidiaries are owned by the Company either
directly or through wholly owned subsidiaries (except for nominal shares held by
other shareholders as required in certain jurisdictions) free and clear of any
security interest, claim, lien or encumbrance (other than intercompany security
interests, claims, liens and encumbrances).
     (xiv) The Company’s authorized capitalization is as set forth in the
Preliminary Memorandum, the Disclosure Package and the Final Memorandum; the
capital stock of the Company conforms to the description thereof contained in
the Preliminary Memorandum, the Disclosure Package and the Final Memorandum; the
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and nonassessable; the shares of Common Stock initially
issuable upon conversion of the Securities have been duly authorized and, when
issued upon conversion of the Securities, will be validly issued, fully paid and
nonassessable; the Board of Directors of the Company has duly and validly
adopted resolutions reserving such shares of Common Stock for issuance upon
conversion of the Securities; and the holders of outstanding shares of capital
stock of the Company are not entitled to preemptive

4



--------------------------------------------------------------------------------



 



or other rights to subscribe for the Securities or to subscribe for the shares
of Common Stock issuable upon conversion thereof; and, except as set forth in
the Preliminary Memorandum, the Disclosure Package and the Final Memorandum, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of capital stock of or ownership interests in the Company are
outstanding.
     (xv) The statements in the Preliminary Memorandum and the Final Memorandum
under the headings “Certain U.S. Federal Income Tax Considerations”, “Certain
ERISA Considerations”, “Description of Notes”, “Registration Rights” and
“Description of Capital Stock” fairly summarize the matters therein described in
all material respects.
     (xvi) This Agreement has been duly authorized, executed and delivered by
the Company.
     (xvii) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the issuance
and sale of the Securities or the consummation by the Company of the
transactions contemplated herein or in either Indenture, the Securities or the
Registration Rights Agreement, except (A) the qualification of the Indenture
under the Trust Indenture Act, (B) such as may be required under the blue sky
laws of any jurisdiction in which the Securities are offered and sold and (C) in
the case of the Registration Rights Agreement, such as will be obtained under
the Act.
     (xviii) None of the execution and delivery of this Agreement, either
Indenture or the Registration Rights Agreement, the issuance and sale of the
Securities, or the consummation of any other of the transactions herein or
therein contemplated, or the fulfillment of the terms hereof or thereof will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
significant subsidiaries pursuant to, (A) the charter or by-laws or comparable
constituting documents of the Company or any of its subsidiaries; (B) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its significant subsidiaries is a party or bound or
to which its or their property is subject; or (C) any law or statute, or any
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, except, in the case of clause (B) above, for any such conflict,
breach or violation as would not, individually or in the aggregate, have a
Material Adverse Effect.
     (xix) the Indentures have been duly authorized and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by the Company, will constitute legal, valid and binding instruments

5



--------------------------------------------------------------------------------



 



enforceable against the Company in accordance with their respective terms
(subject, as to enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law) and the Securities will be convertible into Common Stock in
accordance with the terms of the applicable Indenture;
     (xx) the Securities have been duly authorized and, when executed and
authenticated in accordance with the terms of the applicable Indenture and
delivered to and paid for by the Initial Purchasers pursuant to this Agreement,
will constitute legal, valid and binding obligations of the Company entitled to
the benefits of the Indenture (subject, as to enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding in equity or at law);
     (xxi) the Registration Rights Agreement has been duly authorized and,
assuming due authorization, execution and delivery thereof by or on behalf of
the Initial Purchasers, when executed and delivered will constitute the legal,
valid, binding and enforceable instrument of the Company (subject to
(A) limitations on the rights to indemnification and contribution as may be
imposed under applicable law, and (B) as to the enforcement of remedies,
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding in equity or at law);
     (xxii) The consolidated historical financial statements and schedule of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Disclosure Package and the Final Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the Company as of the dates and for the periods indicated, comply as to form
in all material respects with the applicable accounting requirements of
Regulation S-X and have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); to the
extent that the Preliminary Memorandum or the Final Memorandum contain any
non-GAAP financial measures (as defined in Regulation S-K under the Securities
Act) such measures have been provided in compliance with Regulation G and, as
applicable, Item 10 of Regulation S-K (assuming such Regulations were applicable
to the offering contemplated hereby).

6



--------------------------------------------------------------------------------



 



     (xxiii) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its significant subsidiaries or its or their property is pending or,
to the best knowledge of the Company, threatened in writing that (A) could
reasonably be expected to have a material adverse effect on the performance of
this Agreement, the Indentures or the Registration Rights Agreement or the
consummation of any of the transactions contemplated hereby or thereby or (B) if
the subject of a reasonably possible unfavorable decision, ruling or finding,
could reasonably be expected to have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).
     (xxiv) Reserved.
     (xxv) Neither the Company nor any of its significant subsidiaries is in
violation or default of (A) any provision of its charter or bylaws or comparable
constituting documents; (B) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which it is a party or bound or
to which its property is subject; or (C) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its significant
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or such
significant subsidiary or any of its properties, as applicable, except, in the
case of each of clauses (B) and (C) above, for any such violation or default as
would not, individually or in the aggregate, have a Material Adverse Effect.
     (xxvi) KPMG LLP, who have delivered their reports with respect to the
audited consolidated financial statements and schedule, and with respect to
management’s assessment of the effectiveness of internal control over financial
reporting and the effectiveness of internal control over financial reporting
included or incorporated by reference in the Disclosure Package and the Final
Memorandum, is an independent registered public accounting firm with respect to
the Company within the meaning of the Act and the applicable rules and
regulations thereunder adopted by the SEC and the Public Company Accounting
Oversight Board (United States).
     (xxvii) There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities.
     (xxviii) The Company has filed all applicable tax returns that are required
to be filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against

7



--------------------------------------------------------------------------------



 



it, to the extent that any of the foregoing is due and payable, except for any
such assessment, fine or penalty that is currently being contested in good faith
or as would not have a Material Adverse Effect and except as set forth in or
contemplated in the Preliminary Memorandum, the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
     (xxix) No labor problem or dispute with the employees of the Company or any
of its significant subsidiaries exists or is threatened or imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its significant subsidiaries’ principal suppliers,
contractors or customers, except, in any case, as would not have a Material
Adverse Effect and except as set forth in or contemplated in the Preliminary
Memorandum, the Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto).
     (xxx) To the extent not self-insured, the Company and each of its
subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged; and neither the Company nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect except as set
forth in or contemplated in the Preliminary Memorandum, the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto); to
the extent the Company or any of its subsidiaries is self-insured, such entity
is self-insured against losses in a manner such entity believes is commercially
reasonable.
     (xxxi) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company, or any other
subsidiary of the Company, as the case may be, except as described in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
     (xxxii) Except as would not have a Material Adverse Effect, the Company and
its subsidiaries own, possess, license or have other rights to use on reasonable
terms, all patents, trade and service marks, trade names, copyrights, domain
names (in each case including all registrations and applications to register
same), inventions, trade secrets, technology, know-how, and other intellectual
property, (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business as now conducted or as proposed in the Preliminary
Memorandum, the Disclosure Package and the Final Memorandum to be conducted.
Except as set forth in the Preliminary Memorandum, the Disclosure

8



--------------------------------------------------------------------------------



 



Package and the Final Memorandum and except in each case as would not have a
Material Adverse Effect, (A) the Company owns, or has rights to use under
license, all such Intellectual Property free and clear in all material respects
of all adverse claims, liens or other encumbrances; (B) to the knowledge of the
Company, there is no material infringement by third parties of any such
Intellectual Property; (C) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by any third party challenging the
Company’s or its subsidiaries’ rights in or to any such Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such claim; (D) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by any third party challenging the
validity, scope or enforceability of any such Intellectual Property, and the
Company is unaware of any facts that would form a reasonable basis for any such
claim; (E) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by any third party that the Company or any
subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of any third party, and the Company is
unaware of any other fact which would form a reasonable basis for a claim of
such infringement or violation; and (F) to the knowledge of the Company, there
is no valid and subsisting patent or published patent application that would
preclude the Company, in any material respect, from practicing any such
Intellectual Property.
     (xxxiii) The statements contained in the Preliminary Memorandum and the
Final Memorandum under the captions Risk Factors – Third parties claiming that
we infringe their proprietary rights could cause us to incur significant legal
expenses and prevent us from selling our products,” “Risk Factors – If we do not
protect our proprietary information and prevent third parties from making
unauthorized use of our products and technology, our financial results could be
harmed,” “Risk Factors – Some of our products contain “open source” software,
and any failure to comply with the terms of one or more of these open source
licenses could negatively affect our business,” “Risk Factors – Our software
products and website may be subject to intentional disruption that could
adversely impact our reputation and future sales” and “Business – Intellectual
Property”, insofar as such statements summarize legal matters, agreements,
documents, or proceedings discussed therein, are materially accurate and fair
summaries of such legal matters, agreements, documents or proceedings.
     (xxxiv) Except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto) and
except as would not have a Material Adverse Effect, the Company and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by all applicable regulatory authorities necessary to
conduct their respective businesses, and (subject to the foregoing exceptions)
the Company and each of its subsidiaries has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

9



--------------------------------------------------------------------------------



 



     (xxxv) The Company and its subsidiaries, taken as a whole, maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles in the United States and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except for the disclosures contained in Item 9A of the Company’s Annual Report
on Form 10-K for the fiscal year ended March 31, 2006, the internal controls
over financial reporting described above are effective and the Company is not
aware of any material weakness in such internal controls over financial
reporting.
     (xxxvi) The Company maintains “disclosure controls and procedures” (as such
term is defined in Rule 13a-15(e) under the Exchange Act) designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms.
     (xxxvii) The Company and its subsidiaries are (A) in compliance with any
and all applicable laws and regulations relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (B) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(C) have not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
     (xxxviii) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule l-02 of Regulation
S-X). References herein to “significant subsidiaries” are to the subsidiaries so
listed. All other subsidiaries of the Company, when taken together, do not
represent a “significant subsidiary” as so defined (except that, for this
purpose only, “30 percent” shall be substituted for all references to
“10 percent” in such definition).
     (xxxix) The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar

10



--------------------------------------------------------------------------------



 



rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
     (xl) None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
     (xli) There is and has been no failure on the part of the Company and any
of the Company’s directors or officers, in their capacities as such, to comply
in all material respects with any provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 relating to loans and Sections 302
and 906 relating to certifications.
     (xlii) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
     (xliii) Reserved.
Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

11



--------------------------------------------------------------------------------



 



          2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at the purchase price
set forth in Schedule I hereto, the principal amount of Firm Securities set
forth opposite such Initial Purchaser’s name in Schedule I hereto.
          (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Initial Purchasers to purchase, severally and not jointly,
the principal amount of Option Securities set forth on Schedule I hereto at the
same purchase price set forth in Schedule I hereto for the Firm Securities. The
option may be exercised in whole or in part, solely to cover over-allotments, at
any time on or before the 30th day after the date of the Final Memorandum upon
written or telefaxed notice by the Representatives to the Company setting forth
the number of Option Securities as to which the several Initial Purchasers are
exercising the option and the settlement date therefor. The number of Option
Securities to be purchased by each Initial Purchaser shall be the same
percentage of the total number of Option Securities to be purchased by the
several Initial Purchasers as such Initial Purchaser is purchasing of the Firm
Securities, subject to such adjustments as you in your absolute discretion shall
make to eliminate any fractional Securities.
          3. Delivery and Payment. (a) Delivery of and payment for the Firm
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the first Business Day immediately
preceding the Closing Date) shall be made at 10:00 A.M., New York City time, on
June 16, 2006, or at such time on such later date not more than one Business Day
after the foregoing date as the Representatives shall designate, which date and
time may be postponed by agreement among the Representatives and the Company or
as provided in Section 9 hereof (such date and time of delivery and payment for
the Securities being herein called the “Closing Date”). Delivery of the
Securities shall be made to the Representatives for the respective accounts of
the several Initial Purchasers against payment by the several Initial Purchasers
through the Representatives of the purchase prices of the Securities being sold
by the Company to or upon the order of the Company by wire transfer payable in
same-day funds to the accounts specified by the Company. Delivery of the
Securities shall be made through the facilities of The Depository Trust Company
unless the Representatives shall otherwise instruct.
          (b) If the option provided for in Section 2(b) hereof is exercised
after the first Business Day immediately preceding the Closing Date, the Company
will deliver the Option Securities (at the expense of the Company) to the
Representatives on the date specified by the Representatives (which shall be
within three Business Days after exercise of said option) for the respective
accounts of the several Initial Purchasers, against payment by the several
Initial Purchasers through the Representatives of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the accounts specified by the Company. If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Representatives
on the settlement date for the Option Securities, and the obligation of the
Initial Purchasers to purchase the Option Securities shall be conditioned upon
receipt of, supplemental opinions, certificates and letters confirming as of
such date the opinions, certificates and letters delivered on the Closing Date
pursuant to Section 6 hereof.

12



--------------------------------------------------------------------------------



 



          4. Offering by Initial Purchasers. (a) Each Initial Purchaser
acknowledges that the Securities have not been and will not be registered under
the Act and may not be offered or sold within the United States except pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the Act.
          (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:
     (i) it has not offered or sold, and will not offer or sell, any Securities
within the United States as part of their distribution at any time except to
those it reasonably believes to be “qualified institutional buyers” (as defined
in Rule 144A under the Act) and in the manner contemplated in the Preliminary
Memorandum, the Disclosure Package and the Final Memorandum;
     (ii) it has not offered or sold, and will not offer or sell, any Securities
outside the United States as part of their distribution at any time except in
the manner contemplated in the Preliminary Memorandum, the Disclosure Package
and the Final Memorandum;
     (iii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (iv) in connection with each sale pursuant to Section 4(b)(i), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A;
     (v) it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D); and
     (vi) without the prior written consent of the Company, it has not given and
will not give to any prospective purchaser of the Securities any written
information concerning the offering of the Securities (“Written Information”)
other than materials contained in the Disclosure Package, the Final Memorandum
or any other offering materials prepared by or with the prior written consent of
the Company; provided that the prior written consent of the Company shall be
deemed to have been given in respect of (x) preliminary and final term sheets
relating to the offer and sale of the Securities containing customary terms and
(y) material relating to the offer and sale of the Securities prepared by the
Initial Purchasers that does not contain information provided by or on behalf of
the Company specifically for use in such material.
          5. Agreements.
          (a) The Company agrees with each Initial Purchaser that:

13



--------------------------------------------------------------------------------



 



     (i) The Company will furnish to each Initial Purchaser and to counsel for
the Initial Purchasers, without charge, during the period until the completion
of the sale of the Securities (as determined by the Representatives), as many
copies of the materials contained in the Disclosure Package and the Final
Memorandum and any amendments and supplements thereto as such Initial Purchaser
may reasonably request.
     (ii) The Company will not amend or supplement the Disclosure Package or the
Final Memorandum other than by filing documents under the Exchange Act that are
incorporated by reference therein, without the prior written consent of the
Representatives; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representatives), the Company will not file any document under the Exchange Act
that is incorporated by reference in the Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Company has furnished the
Representatives with a copy of such document for their review and the
Representatives have not reasonably objected to the filing of such document. The
Company will promptly advise the Representatives when any document filed under
the Exchange Act that is incorporated by reference in the Disclosure Package or
the Final Memorandum shall have been filed with the Commission.
     (iii) If at any time prior to the completion of the sale of the Securities
by the Initial Purchasers (as determined by the Representatives), any event
occurs as a result of which the Disclosure Package or the Final Memorandum, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made not
misleading, or if it should be necessary to amend or supplement the Disclosure
Package or the Final Memorandum to comply with applicable law, the Company will
promptly (A) notify the Representatives of any such event; (B) subject to the
requirements of Section 5(a)(ii), prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (C) supply any
supplemented or amended Disclosure Package or Final Memorandum to the several
Initial Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.
     (iv) Without the prior written consent of the Representatives, the Company
has not given and will not give to any prospective purchaser of the Securities
any Written Information other than materials contained in the Disclosure
Package, the Final Memorandum or any other offering materials prepared by or
with the prior written consent of the Representatives.
     (v) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representatives may reasonably designate and will maintain
such qualifications in effect so long as required for the sale of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business or as a

14



--------------------------------------------------------------------------------



 



dealer in securities in any jurisdiction where it is not now so qualified or to
take any action that would subject it to service of process in suits, other than
those arising solely out of the offer or sale of the Securities, in any
jurisdiction where it is not now so subject or where it would be subject to
taxation as a foreign corporation in respect of doing business in any
jurisdiction in which it is not now so subject. The Company will promptly advise
the Representatives of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.
     (vi) During the period of two years after the last Closing Date, the
Company will not, and will not permit any of its Affiliates to, resell any
Securities or shares of Common Stock issued upon conversion thereof, which, in
either case, constitute “restricted securities” under Rule 144 of the Act, that
have been acquired by any of them.
     (vii) The Company will not, and will not permit any of its Affiliates, or
any person acting on its or their behalf, to directly or indirectly make offers
or sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Securities or Common
Stock issuable upon conversion thereof under the Act.
     (viii) The Company will not, and will not permit any of its Affiliates, or
any person acting on its or their behalf, to engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.
     (ix) So long as any of the Securities are “restricted securities within the
meaning of Rule 144(a)(3) under the Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, provide to each holder of such restricted securities and to each
prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.
     (x) The Company will cooperate with the Representatives and use its best
efforts to permit the Securities to be eligible for clearance and settlement
through The Depository Trust Company.
     (xi) The Company will not for a period of 90 days following the Execution
Time, without the prior written consent of the Representatives, directly or
indirectly, offer, sell, contract to sell, pledge, otherwise dispose of, enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any Affiliate
of the

15



--------------------------------------------------------------------------------



 



Company or any person in privity with the Company or any Affiliate of the
Company of, file (or participate in the filing of) a registration statement with
the Commission in respect of, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act in respect of, any shares of capital stock of the
Company or any securities convertible into, or exercisable or exchangeable for,
shares of capital stock of the Company (other than the Securities), or publicly
announce an intention to effect any such transaction; provided, however, that
(A) the Company may issue and sell Common Stock pursuant to any employee stock
option plan, stock ownership plan or dividend reinvestment plan of the Company
described in the Disclosure Package and the Final Memorandum and in effect at
the Execution Time, (B) the Company may issue Common Stock issuable upon the
conversion of securities or the exercise of warrants outstanding at the
Execution Time and described in the Disclosure Package and the Final Memorandum,
(C) the Company may issue Common Stock as consideration in connection with
acquisitions (and enter into agreements with respect thereto), provided that the
recipients of any such shares that are actually issued during the duration of
the 90-day period referred to above shall agree to be bound by the restrictions
of this Section 5(a)(xi) for the duration of such period.
     (xii) The Company will not take, directly or indirectly, any action
designed to, or that has constituted or that might reasonably be expected to,
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
     (xiii) The Company will, for a period of twelve months following the
Execution Time, furnish to the Representatives all reports or other
communications (financial or other) generally made available to its
stockholders, and deliver such reports and communications to the Representatives
as soon as they are available, unless such documents are furnished or filed with
the Commission or any securities exchange on which any class of securities of
the Company is listed and generally made available to the public.
     (xiv) The Company will comply in all material respects with all applicable
securities and other laws, rules and regulations, including, without limitation,
the Sarbanes-Oxley Act, and use its best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply in all material
respects with such laws, rules and regulations, including, without limitation,
the provisions of the Sarbanes-Oxley Act.
     (xv) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.

16



--------------------------------------------------------------------------------



 



     (xvi) From and after the Closing Date, the Company shall not take any
action that would cause the conversion rate to be subject to the limitation set
forth in Section 10.15(f) of the applicable Indenture.
     (xvii) Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
conversion rate.
     (xviii) The Company has not sold, and will not offer or sell, any
Securities outside the United States at any time except in the manner
contemplated in the Preliminary Memorandum, the Disclosure Package and the Final
Memorandum.
          (b) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indentures and the Registration
Rights Agreement and the preparation, printing or reproduction of the materials
contained in the Disclosure Package and the Final Memorandum and each amendment
or supplement to either of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the materials contained in the Disclosure Package
and the Final Memorandum, and all amendments or supplements to either of them,
as may, in each case, be reasonably requested for use in connection with the
offering and sale of the Securities; (iii) the issuance and delivery of the
Securities; (iv) any stamp or transfer taxes in connection with the original
issuance and sale of the Securities; (v) the printing (or reproduction) and
delivery of this Agreement, any blue sky memorandum and all other agreements or
documents printed (or reproduced) and delivered in connection with the offering
of the Securities; (vi) any registration or qualification of the Securities for
offer and sale under the securities or blue sky laws of the several states
(including filing fees and the reasonable fees and expenses of counsel for the
Initial Purchasers relating to such registration and qualification);
(vii) admitting the Securities for trading in the PORTAL Market; (viii) the
transportation and other expenses incurred by or on behalf of Company
representatives in connection with presentations to prospective purchasers of
the Securities; (ix) the fees and expenses of the Company’s accountants and the
fees and expenses of counsel (including local and special counsel) for the
Company; and (x) all other costs and expenses incident to the performance by the
Company of its obligations hereunder.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Firm Securities and the
Option Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties of the Company contained herein at the Execution
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:
          (a) The Company shall have requested and caused Fenwick & West LLP,
counsel for the Company, to furnish to the Representatives its opinion, dated
the Closing Date and addressed to the Representatives, to the effect that:

17



--------------------------------------------------------------------------------



 



     (i) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and corporate authority to own or lease, as the case may be, and
to operate its properties and conduct its business as described in the
Disclosure Package and the Final Memorandum, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except for such jurisdictions
where the failure to be in good standing, have such corporate power or
authority, or to so qualify would not, individually or in the aggregate, have a
Material Adverse Effect;
     (ii) Reserved;
     (iii) the Company’s authorized equity capitalization is as set forth in the
Final Memorandum under the heading “Capitalization” and the capital stock of the
Company conforms to the description thereof contained in the Disclosure Package
and the Final Memorandum; the Securities conform to the description thereof
contained in the Disclosure Package and the Final Memorandum; the shares of
Common Stock initially issuable upon conversion of the Securities have been duly
authorized and, when issued upon conversion of the Securities, will be validly
issued, fully paid and nonassessable; the Board of Directors of the Company has
duly and validly adopted resolutions reserving such shares of Common Stock for
issuance upon conversion of the Securities in accordance with the terms of the
applicable Indenture; and the holders of outstanding shares of capital stock of
the Company are not entitled to any preemptive rights to subscribe for the
Securities or for the shares of Common Stock issuable upon conversion of the
Securities;
     (iv) the Indentures have been duly authorized, executed and delivered by
the Company, and constitute legal, valid and binding instruments enforceable
against the Company in accordance with their respective terms (subject, as to
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing, regardless
of whether considered in a proceeding in equity or at law) and the Securities
will be convertible into Common Stock in accordance with the terms of the
applicable Indenture;
     (v) the Securities have been duly authorized and executed by the Company
and, when authenticated in accordance with the terms of the applicable Indenture
and delivered against payment therefor pursuant to this Agreement, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the applicable Indenture (subject, as to enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity, including, without limitation, concepts of materiality,

18



--------------------------------------------------------------------------------



 



reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding in equity or at law);
     (vi) the statements set forth under the headings “Description of Notes”.
“Registration Rights”, “Description of Capital Stock” and “Certain U.S. Federal
Tax Considerations” in the Final Memorandum, insofar as such statements purport
to summarize certain provisions of the Securities, the Indentures, the
Registration Rights Agreement and the Common Stock, or matters of applicable tax
law and regulations, provide in all material respects an accurate and fair
summary of such provisions, laws and regulations;
     (vii) the Registration Rights Agreement has been duly authorized, executed
and delivered by the Company and constitutes the legal, valid, binding and
enforceable instrument of the Company (subject to (A) limitations on the rights
to indemnification and contribution as may be imposed under applicable law, and
(B) as to the enforcement of remedies, applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law);
     (viii) the execution and delivery of each of this Agreement, either
Indenture or the Registration Rights Agreement, the issuance and sale of the
Securities, and the consummation of any other of the transactions herein or
therein provided, and the fulfillment of the terms hereof or thereof, including
the issuance of the Common Stock upon conversion of the Securities, do not
(A) result in a breach of any agreement or instrument filed as an exhibit
pursuant to Item 601(b)(10) of Regulation S-K in the Company’s annual report on
Form 10-K for the fiscal year ended March 31, 2006 (such list of agreements and
instruments having been represented to such counsel by the Company as a list of
all material agreements or instruments to which the Company or any of its
subsidiaries is a party or is bound that would be required to be filed as an
exhibit to the Company’s Annual Report on Form 10-K pursuant to Item 601(b)(10)
if such Annual Report on Form 10-K were filed as of the Closing Date);
(B) result in violation of the charter or by-laws of the Company; or (C) result
in the violation of any law or statute or any rule, regulation, judgment, order
or decree known to such counsel specifically naming the Company as being bound
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
respective properties (provided that such counsel shall be entitled to limit
their opinion to laws that, in the experience of such counsel, customarily apply
to similar transactions);
     (ix) Reserved;
     (x) Reserved;

19



--------------------------------------------------------------------------------



 



     (xi) Reserved;
     (xii) this Agreement has been duly authorized, executed and delivered by
the Company;
     (xiii) no consent, approval, authorization, filing with or order of any
court or governmental agency or body is required to be obtained or made by the
Company for the Company to execute, deliver or perform, as of the Closing Date,
each of this Agreement, the Indentures and the Registration Rights Agreement,
for the Company to issue or sell the Securities at the Closing and to comply
with the terms of thereof and to consummate the transactions provided for in
such documents, except (A) the qualification of the Indenture under the Trust
Indenture Act, (B) such as may be required under the blue sky or securities laws
of any jurisdiction in which the Securities are offered or sold, and (C) in the
case of the Registration Rights Agreement, such as will be made or obtained
under the Act;
     (xiv) assuming the accuracy of the representations and warranties and
compliance with the agreements contained herein (without regard to the
representations found in Section 1(a)(vi)), the sale and delivery of the
Securities by the Company to the Initial Purchasers or the offer and sale by the
Initial Purchasers of the Securities in the manner provided for herein and in
the Disclosure Package and the Final Memorandum will be exempt from the
registration requirements of Section 5 of the Act; prior to the effectiveness of
any registration statement prepared pursuant to the Company’s obligations under
the Registration Rights Agreement, the Indentures are not required to be
qualified under the Trust Indenture Act.
     (xv) the Company is not and, after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
the Disclosure Package and the Final Memorandum, will not be required to
register as an “investment company” as defined in the Investment Company Act,
without taking account of any exemption arising out of the number of holders of
the Company’s securities.
In rendering such opinion, such counsel may rely as to matters of fact, to the
extent they deem proper, on certificates of responsible officers of the Company
and public officials. In addition to the matters set forth above, such opinion
shall also include a statement to the effect that such counsel has no reason to
believe that (i) the Disclosure Package (but not including any electronic “road
shows”), as amended or supplemented at the Execution Time, at the Execution Time
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
circumstances under which they were made, not misleading (in each case, other
than the financial statements, schedule and other financial information
contained therein and statistical data derived therefrom, as to which such
counsel need express no opinion), and (ii) the Final Memorandum at the Execution
Time or on the Closing Date the Final Memorandum contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (in each

20



--------------------------------------------------------------------------------



 



case, other than the financial statements, schedule and other financial
information contained therein and statistical data derived therefrom, as to
which such counsel need express no opinion). References to the Disclosure
Package, the Preliminary Memorandum and the Final Memorandum in this Section
6(a) include any amendment or supplement thereto at the Closing Date. In
addition to the foregoing, the opinion of such counsel shall include a statement
to the effect that, to such counsel’s knowledge and other than as set forth in
the Disclosure Package and the Final Memorandum, there is no pending or
threatened action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property that, if the subject of an unfavorable
decision, ruling or finding, would singly or in the aggregate, have a Material
Adverse Effect and, to such counsel’s knowledge, the description of current
legal proceedings in the Disclosure Package and the Final Memorandum is an
accurate summary in all material respects of the legal proceedings described
therein (provided that such counsel shall express no view as to any disclosure
regarding the adequacy or amount of any accruals or charges).
          (b) The Representatives shall have received from Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, such opinion or opinions,
dated the Closing Date and addressed to the Representatives, with respect to the
issuance and sale of the Securities, the Indenture, the Disclosure Package, the
Final Memorandum (as amended or supplemented at the Closing Date) and other
related matters as the Representatives may reasonably require, and the Company
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.
          (c) The Company shall have furnished to the Representatives a
certificate of the Company, signed by (x) the Chairman of the Board or the
President and (y) the principal financial or accounting officer of the Company,
dated the Closing Date, to the effect that the signers of such certificate have
carefully examined the Disclosure Package and the Final Memorandum and any
supplements or amendments thereto, and this Agreement and that:
     (i) the representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date; and
     (ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
          (d) At the Execution Time and at the Closing Date, the Company shall
have requested and caused KPMG LLP to furnish to the Representatives letters,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance satisfactory to the

21



--------------------------------------------------------------------------------



 



Representatives and confirming that they are independent accountants within the
meaning of the Exchange Act and the applicable published rules and regulations
thereunder and stating in effect that:
     (i) in their opinion, the audited financial statements and financial
statement schedule included or incorporated by reference in the Preliminary
Memorandum and the Final Memorandum and reported on by them comply as to form
with the applicable accounting requirements of Regulation S-X;
     (ii) on the basis of carrying out certain specified procedures (but not an
examination in accordance with generally accepted auditing standards) which
would not necessarily reveal matters of significance with respect to the
comments set forth in such letter; a reading of the minutes of the meetings of
the shareholders, directors and audit, compensation and nominating and corporate
governance committees of the Company and the subsidiaries; a review of the
available monthly financial information of the Company for each monthly period
subsequent to March 31, 2006; and inquiries of certain officials of the Company
who have responsibility for financial and accounting matters of the Company and
its subsidiaries as to transactions and events subsequent to March 31, 2006,
nothing came to their attention which caused them to believe that with respect
to the period subsequent to March 31, 2006, there were any changes, at a
specified date not more than five days prior to the date of the letter, in the
long-term debt of the Company and its subsidiaries or capital stock of the
Company or decreases in the stockholders’ equity or consolidated net current
assets of the Company as compared with the amounts shown on the March 31, 2006
consolidated balance sheet included or incorporated by reference in the
Preliminary Memorandum and the Final Memorandum, or for the period from April 1,
2006 to such specified date there were any decreases, as compared with the
corresponding period in the preceding year, in net revenues or income before
income taxes or in total or per share amounts of net income of the Company and
its subsidiaries, except in all instances for changes or decreases set forth in
such letter, in which case the letter shall be accompanied by an explanation by
the Company as to the significance thereof unless said explanation is not deemed
necessary by the Representatives; and
     (iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Preliminary Memorandum and the Final Memorandum,
agrees with the accounting records of the Company and its subsidiaries,
excluding any questions of legal interpretation.
          All references in this Section 6(e) to the Preliminary Memorandum and
the Final Memorandum include any amendment or supplement thereto at the date of
the applicable letter.

22



--------------------------------------------------------------------------------



 



          (e) Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Disclosure Package (exclusive of any amendment
or supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this Section
6; or (ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), prospects, earnings, business
or properties of the Company and its subsidiaries taken as a whole, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
case referred to in clause (i) or (ii) above, is, in the sole judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
          (f) Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.
          (g) At or prior to the Execution Time, the Company shall have
furnished to the Representatives a letter substantially in the form of Exhibit A
hereto from Messrs. Thompson, Beers and Courville addressed to the
Representatives.
          (h) On or prior to the Closing Date, the Company shall have furnished
to the Representatives such further information, certificates and documents as
the Representatives may reasonably request.
          (i) The Securities shall have been designated as PORTAL-eligible
securities in accordance with the rules and regulations of the NASD and the
Securities shall be eligible for clearance and settlement through The Depository
Trust Company.
          (j) The Common Stock shall be listed and admitted to trading on the
Nasdaq National Market and the Company shall have filed with the Nasdaq National
Market a listing of additional shares notification form with respect to the sale
of the Securities.
          (k) At or prior to the Closing Date, the Company and the Trustee shall
have executed and delivered the Indenture, and the Company and the Initial
Purchasers shall have executed and delivered the Registration Rights Agreement.
          If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as provided in this Agreement, or if any of the opinions
and certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

23



--------------------------------------------------------------------------------



 



          The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Initial Purchasers, at Simpson
Thacher & Bartlett LLP, 2550 Hanover Street, Palo Alto, CA 94304, on the Closing
Date.
          7. Reimbursement of Expenses. If the sale of the Securities provided
for herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through the Representatives on demand for all expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
them in connection with the proposed purchase and sale of the Securities.
          8. Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person, if
any, who controls any Initial Purchaser within the meaning of either the Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
or actions in respect thereof arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Final Memorandum, any Issuer Written Information or
any other written information used by or on behalf of the Company in connection
with the offer or sale of the Securities, or in any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Memorandum or
the Final Memorandum, or in any amendment thereof or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Initial Purchaser through the Representatives
specifically for inclusion therein. This indemnity agreement will be in addition
to any liability that the Company may otherwise have.
          (b) Each Initial Purchaser severally, and not jointly, agrees to
indemnify and hold harmless the Company, each of its directors, each of its
officers, and each person, if any, who controls the Company within the meaning
of either the Act or the Exchange Act, to the same extent as the foregoing
indemnity to each Initial Purchaser, but only with reference to written
information furnished to the Company by or on behalf of such Initial Purchaser
through the Representatives specifically for inclusion in the Preliminary
Memorandum or the Final Memorandum, or in any amendment or supplement thereto.
This indemnity agreement will be in addition to any liability that any Initial
Purchaser may otherwise have. The Company acknowledges and the Representatives
agree on behalf of all Initial Purchasers that (i) the

24



--------------------------------------------------------------------------------



 



statements set forth in the last paragraph of the cover page regarding delivery
of the Securities and (ii), under the heading “Plan of Distribution”, (A) the
third and fourth sentences in the first paragraph under the subheading “New
Issues of Notes,” (B) the first and second full paragraphs under the subheading
“Price Stabilization and Short Positions,” and (C) the first full paragraph
under the subheading “Electronic Distribution” in the Preliminary Memorandum and
the Final Memorandum constitute the only information furnished in writing by or
on behalf of the Initial Purchasers for inclusion in the Preliminary Memorandum
or the Final Memorandum or in any amendment or supplement thereto.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action; or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Initial Purchasers
severally agree to contribute to the aggregate losses,

25



--------------------------------------------------------------------------------



 



claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss claim, damage,
liability or action) (collectively “Losses”) to which the Company and one or
more of the Initial Purchasers may be subject in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and by the Initial Purchasers on the other from the offering of the
Securities; provided, however, that in no case shall any Initial Purchaser be
responsible for any amount in excess of the purchase discount or commission
applicable to the Securities purchased by such Initial Purchaser hereunder. If
the allocation provided by the immediately preceding sentence is unavailable for
any reason, the Company and the Initial Purchasers severally shall contribute in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Company on one hand and the Initial Purchasers on
the other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. Benefits
received by the Company shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by it, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on one hand or the Initial
Purchasers on the other, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation that does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Initial Purchaser within the meaning
of either the Act or the Exchange Act and each director, officer, employee,
Affiliate and agent of an Initial Purchaser shall have the same rights to
contribution as such Initial Purchaser, and each person, if any, who controls
the Company within the meaning of either the Act or the Exchange Act and each
officer and director of the Company shall have the same rights to contribution
as the Company, subject in each case to the applicable terms and conditions of
this paragraph (d).
          9. Default by an Initial Purchaser. If any one or more Initial
Purchasers shall fail to purchase and pay for any of the Securities agreed to be
purchased by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the number of Securities set
forth opposite their names in Schedule I hereto bears to the aggregate number of
Securities set forth opposite the names of all the remaining Initial Purchasers)
the Securities which the defaulting Initial Purchaser or Initial Purchasers
agreed but failed to purchase; provided, however, that in the event that the
aggregate number of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
number of Securities set forth in Schedule I hereto, the remaining Initial
Purchasers shall have the right to purchase all, but shall not be under any
obligation to purchase any, of the Securities, and if such nondefaulting Initial
Purchasers do not purchase all the Securities, this Agreement will terminate
without liability to any nondefaulting Initial Purchaser or the Company. In the
event of a default

26



--------------------------------------------------------------------------------



 



by any Initial Purchaser as set forth in this Section 9, the Closing Date shall
be postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Company or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.
          10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Company prior
to delivery of, and payment for, the Securities, if at any time prior to such
delivery and payment (i) trading in the Company’s Common Stock shall have been
suspended by the Nasdaq National Market or trading in securities generally on
the New York Stock Exchange or the Nasdaq National Market shall have been
suspended or limited or minimum prices shall have been established on any such
exchanges; (ii) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities; or (iii) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Disclosure Package and the
Final Memorandum (exclusive of any amendment or supplement thereto).
          11. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Company
or any of the indemnified persons referred to in Section 8 hereof, and will
survive delivery of and payment for the Securities. The provisions of Sections 7
and 8 hereof shall survive the termination or cancellation of this Agreement.
          12. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed to the Citigroup General Counsel (fax no.:
(212) 816-7912) and confirmed to Citigroup at 388 Greenwich Street, New York,
New York 10013, Attention: General Counsel; if sent to the Company, will be
mailed, delivered or telefaxed to (408) 517-8121 and confirmed to it at 20330
Stevens Creek Blvd., Cupertino, California 95014, attention of the Legal
Department.
          13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Section 8 hereof and their respective
successors, and, except as expressly set forth in Section 5(a)(ix) hereof, no
other person will have any right or obligation hereunder.
          14. Jurisdiction. The Company agrees that any suit, action or
proceeding against the Company brought by any Initial Purchaser, the directors,
officers, employees and agents of any Initial Purchaser, or by any person who
controls any Initial Purchaser, arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in any State or U.S.
federal court in The City of New York and County of New York, and waives any
objection

27



--------------------------------------------------------------------------------



 



which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the exclusive jurisdiction of such courts
in any suit, action or proceeding.
          15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
          16. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.
          17. Waiver of Jury Trial. The Company hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
          18. No Fiduciary Duty. The Company hereby acknowledge that (a) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchasers and any affiliate through which it may be acting, on the
other, (b) the Initial Purchasers are acting as principal and not as an agent or
fiduciary of the Company and (c) the Company’s engagement of the Initial
Purchasers in connection with            the offering and the process leading up
to the offering is as independent contractors and not in any other capacity.
Furthermore, the Company agrees that they are solely responsible for making
their own judgments in connection with the offering (irrespective of whether any
of the Initial Purchasers has advised or is currently advising the Company on
related or other matters). The Company agrees that they will not claim that the
Initial Purchasers have rendered advisory services of any nature or respect, or
owe an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.
          19. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          20. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          21. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
          “Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.

28



--------------------------------------------------------------------------------



 



          “Citigroup” shall mean Citigroup Global Markets Inc.
          “Commission” shall mean the Securities and Exchange Commission.
          “Disclosure Package” shall mean (i) the Preliminary Memorandum, as
amended or supplemented at the Execution Time, (ii) the principal amount of
Securities and the price of the Securities to initial investors of the
Securities on the front cover of the Final Memorandum and (iii) any Issuer
Written Information.
          “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
          “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “Issuer Written Information” shall mean any writings in addition to
the Preliminary Memorandum that the parties expressly agree in writing to treat
as part of the Disclosure Package, which information shall include, without
limitation, any electronic “road shows” conducted in connection with the offer
and sale of the Securities.
          “NASD” shall mean the National Association of Securities Dealers, Inc.
          “PORTAL” shall mean the Private Offerings, Resales and Trading through
Automated Linkages system of the NASD.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S” shall mean Regulation S under the Act.
          “Regulation S-X” shall mean Regulation S-X under the Act.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

29



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

                  Very truly yours,
 
                Symantec Corporation
 
                By:   /s/ James A. Beer              
 
      Name:   James A. Beer
 
      Title:   Executive Vice President and Chief Financial Officer

                  The foregoing Agreement is hereby confirmed and accepted as of
the date first above written.            
 
                Citigroup Global Markets Inc.             Morgan Stanley & Co.
Incorporated             UBS Securities LLC            
 
               
By:
  Citigroup Global Markets Inc.            
 
               
By:
  /s/ Guy Seebohm            
 
  Name: Guy Seebohm            
 
  Title: Director — ECM            
 
               
By:
  Morgan Stanley & Co. Incorporated            
 
               
By:
  /s/ William Salisbury            
 
  Name: William Salisbury            
 
  Title: Managing Director            
 
               
By:
  UBS Securities LLC       By:   UBS Securities LLC
 
               
By:
  /s/ Scott Jacobsen       By:   /s/ Derek Jensen
 
  Name: Scott Jacobsen           Name: Derek Jensen
 
  Title: Executive Director           Title: Associate Director
 
                For themselves and the other several Initial Purchasers named in
Schedule I to the foregoing Agreement.            

30



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount of Firm Securities   Initial Purchasers   due
2011 to be Purchased  
Citigroup Global Markets Inc.
  $ 303,334,000  
Morgan Stanley & Co. Incorporated
    303,333,000  
UBS Securities LLC
    303,333,000  
Banc of America Securities LLC
    45,000,000  
JP Morgan Securities Inc.
    45,000,000  
 
     
Total:
  $ 1,000,000,000  
 
     

              Principal Amount of Firm Securities   Initial Purchasers   due
2013 to be Purchased  
Citigroup Global Markets Inc.
  $ 303,334,000  
Morgan Stanley & Co. Incorporated
    303,333,000  
UBS Securities LLC
    303,333,000  
Banc of America Securities LLC
    45,000,000  
JP Morgan Securities Inc.
    45,000,000  
 
     
Total:
  $ 1,000,000,000  
 
     

Purchase Price for the Firm Securities: 98.5% of the Principal Amount thereof

2



--------------------------------------------------------------------------------



 



SCHEDULE I (Continued)

              Principal Amount of Option   Initial Purchasers   Securities due
2011  
Citigroup Global Markets Inc.
  $ 30,333,400  
Morgan Stanley & Co. Incorporated
    30,333,300  
UBS Securities LLC
    30,333,300  
Banc of America Securities LLC
    4,500,000  
JP Morgan Securities Inc.
    4,500,000  
 
     
Total:
  $ 100,000,000  
 
     

              Principal Amount of Option   Initial Purchasers   Securities due
2013  
Citigroup Global Markets Inc.
  $ 30,333,400  
Morgan Stanley & Co. Incorporated
    30,333,300  
UBS Securities LLC
    30,333,300  
Banc of America Securities LLC
    4,500,000  
JP Morgan Securities Inc.
    4,500,000  
 
     
Total:
  $ 100,000,000  
 
     

A-2